                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN
                           COURT FILE NO.: 18-cv-1746


 Elizabeth Stewart,

                  Plaintiff,                                     COMPLAINT
 v.
                                                         JURY TRIAL DEMANDED
 Kohl’s Department Stores, Inc., Capital One
 Financial Corporation, and TransUnion,
 LLC,

                  Defendants.


                                    INTRODUCTION

1.    This action arises out of Kohl’s Department Stores, Inc’s (hereinafter “Defendant

      KDS”), Capital One Financial Corporation’s (hereinafter “Defendant COF”), and

      TransUnion, LLC’s (hereinafter “Defendant TU”) (collectively hereinafter

      “Defendants”) violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.

                                     JURISDICTION

2.    Jurisdiction of this Court is proper pursuant to 15 U.S.C. § 1681 and 28 U.S.C. §

      1331.

3.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the Defendants

      reside in this District and a substantial part of the acts or omissions giving rise to this

      action occurred in this District.




                                               1

         Case 2:18-cv-01746-PP Filed 11/02/18 Page 1 of 11 Document 1
                                        PARTIES

4.   Plaintiff, Elizabeth Stewart (hereinafter “Plaintiff”) is a natural person who resides in

     Milwaukee, Wisconsin and is a “consumer” as that term is defined by 15 U.S.C. §

     1681a(c).

5.   Defendant KDS is a foreign corporation incorporated under the laws of the state of

     Delaware; is authorized to do business in the state of Wisconsin; has a principal place

     of business located at 1209 Orange Street, Wilmington, Delaware 19801; and has a

     registered agent located at 4650 W Spencer Street, Appleton, Wisconsin 54914.

6.   Defendant COF is a foreign corporation incorporated under the laws of the state of

     Delaware; is authorized to do business in the state of Wisconsin; and has a principal

     executive office located at 1680 Capital One Drive, McLean, Virginia 22102.

7.   Defendant TU is a foreign corporation incorporated under the laws of the state of

     Delaware; is authorized to do business in the state of Wisconsin; and has a registered

     agent located at 2345 Rice Street, Suite 230, Roseville, Minnesota 55113. Defendant

     TU is a “consumer reporting agency,” as defined by 15 U.S.C. § 1681a(f), regularly

     engaged in the business of assembling, evaluating, and dispersing information

     concerning consumers for the purpose of furnishing “consumer reports,” as defined by

     15 U.S.C. § 1681a(d), to third parties.




                                               2

        Case 2:18-cv-01746-PP Filed 11/02/18 Page 2 of 11 Document 1
                              FACTUAL ALLEGATIONS

8.    On or about January 8, 2018, Plaintiff went to Defendant KDS’ brick and mortar

      location at 2315 N. 124th Street, Brookfield, Wisconsin 53005 to purchase a lamp for

      her home.

9.    While there, Defendant KDS’ agent, clutching a handheld computer, approached

      Plaintiff and offered to assist her.

10.   Defendant KDS’ agent then led Plaintiff to the appropriate area of the store.

11.   While doing so, Defendant KDS’ agent asked Plaintiff if she had a Defendant KDS’

      credit card.

12.   Plaintiff responded that she did.

13.   Defendant KDS’ agent asked Plaintiff if it was in her own name.

14.   Plaintiff responded that it was.

15.   After a short while, while Plaintiff was browsing through the available lamps,

      Defendant KDS’ agent asked Plaintiff to supply her name, address, and date of birth.

16.   Confused, Plaintiff asked for an explanation.

17.   Defendant KDS’ agent responded by telling Plaintiff that she needed to verify that

      Plaintiff’s credit card was “valid.”

18.   Plaintiff supplied Defendant KDS’ agent with her name and verified both her

      address and date of birth.

19.   Plaintiff stated that she was certain her credit card was valid as she had recently

      used it to make a purchase.


                                             3

         Case 2:18-cv-01746-PP Filed 11/02/18 Page 3 of 11 Document 1
20.   Defendant KDS’ agent asked Plaintiff to supply her social security number so that,

      again, she could verify that Plaintiff’s credit card was “valid.”

21.   Plaintiff refused to do so.

22.   Once again, Plaintiff stated that she was certain her credit card was valid.

23.   Plaintiff then purchased her lamp and left Defendant KDS’ brick and mortar

      location.

24.   Unbeknownst to Plaintiff, Defendant KDS’ agent had stolen her identity and had

      submitted an application for a credit card on her behalf.

25.   Consequently, later that day on January 8, 2018, Defendant KDS and Defendant

      COF obtained and used a copy of Plaintiff’s consumer credit report.

26.   Defendant TU facilitated such by furnishing Plaintiff’s consumer credit report to

      Defendant KDS and Defendant COF, without a permissible purpose for doing so,

      in violation of 15 U.S.C. § 1681b(a).

27.   However, Defendant KDS and Defendant COF obtained and used a copy of

      Plaintiff’s consumer credit report without a permissible purpose for doing so, in

      violation of 15 U.S.C. § 1681b(f).

28.   On or about January 11, 2018, Plaintiff received a letter from Defendant KDS

      stating, in pertinent part:

             Re: Application Number: 0111314103

             Thank you for your recent application for a Kohl’s Credit Card account
             issued by Capital One, N.A. Due to the status of an existing Kohl’s account
             we cannot approve your current request.



                                              4

         Case 2:18-cv-01746-PP Filed 11/02/18 Page 4 of 11 Document 1
29.   Plaintiff realized that Defendant KDS’ agent had stolen her identity and had

      submitted an application for a credit card on her behalf.

30.   Plaintiff immediately contacted Defendant KDS’ Fraud Department and

      Application Team.

31.   Defendant KDS’ agent from the Application Team informed Plaintiff that the credit

      card application had been generated on January 8, 2018, at Defendant KDS’ brick

      and mortar location in Brookfield, Wisconsin.

32.   Defendant KDS’ agent from the Application Team further informed Plaintiff that

      the credit card application had been submitted by Defendant KDS’ agent, associate

      number 1631538.

33.   Plaintiff immediately realized that Defendant KDS’ agent that had stolen her

      identity was the agent she had spoken with on January 8, 2018, and who she had

      refused to supply her social security number to. Plaintiff further realized that

      Defendant KDS’ agent had necessarily supplied another individual’s social security

      number, masquerading as Plaintiff’s social security number, in order to submit the

      credit card application.

34.   Defendant KDS’ agent from the Application Team ensured Plaintiff that Defendant

      KDS would inform the credit reporting agencies of what had occurred so that

      Plaintiff’s consumer credit report and credit score would be accurate.

35.   Shortly thereafter, Defendant requested copies of her consumer credit reports from

      the various credit reporting agencies.



                                               5

        Case 2:18-cv-01746-PP Filed 11/02/18 Page 5 of 11 Document 1
36.   On January 15, 2018, Plaintiff sent Defendant KDS a letter detailing what had

      occurred on January 8, 2018; the contents of the letter she had received from

      Defendant KDS on or about January 11, 2018; her concerns over what had occurred;

      and demanding that Defendant KDS conduct an investigation and communicate to

      Plaintiff the results of such investigation.

37.   On or about January 17, 2018, Plaintiff received a letter from Defendant KDS

      stating, in pertinent part, that Defendant KDS had contacted the credit reporting

      agencies to remove any reference to Defendant KDS’ and Defendant COF’s January

      8, 2018, inquiries.

38.   Upon information and belief, Defendant KDS did contact the various credit

      reporting agencies, including Defendant TU, and, given the circumstances,

      instructed that they remove any reference to Defendant KDS’ and Defendant COF’s

      January 8, 2018, inquiries contained in Plaintiff’s consumer credit reports.

39.   On or about January 30, 2018, Plaintiff received copies of her consumer credit

      reports from the various credit reporting agencies.

40.   Plaintiff’s consumer credit report supplied by Experian Information Solutions, Inc.

      contained no reference to Defendant KDS’ and Defendant COF’s January 8, 2018,

      inquiries.

41.   Plaintiff’s consumer credit report supplied by Equifax Information Services, LLC

      contained no reference to Defendant KDS’ and Defendant COF’s January 8, 2018,

      inquiries.



                                              6

         Case 2:18-cv-01746-PP Filed 11/02/18 Page 6 of 11 Document 1
42.   However, Plaintiff’s consumer credit report supplied by Defendant TU did contain

      a reference to Defendant KDS’ and Defendant COF’s January 8, 2018, inquiries.

43.   Given Defendant KDS’ assurances, Plaintiff assumed that though her consumer

      credit report supplied by Defendant TU hadn’t yet been corrected, that it would be

      promptly, in accordance with Defendant TU’s duties imposed by 15 U.S.C. §

      1681e(b).

44.   On or about February 12, 2018, Plaintiff received a letter from Defendant KDS

      stating, in pertinent part, that Defendant KDS had “sent an electronic update” to the

      various credit reporting agencies, including Defendant TU, to remove any reference

      to Defendant KDS’ and Defendant COF’s January 8, 2018, inquiries.

45.   Upon information and belief, Defendant KDS did send an electronic update to

      Defendant TU to remove any reference to Defendant KDS’ and Defendant COF’s

      January 8, 2018, inquiries.

46.   On or about September 26, 2018, Plaintiff received a copy of her consumer credit

      report from Defendant TU.

47.   Plaintiff’s consumer credit report supplied by Defendant TU contained a reference

      to Defendant KDS’ and Defendant COF’s January 8, 2018, inquiries.

48.   Had Defendant TU followed reasonable procedures when preparing Plaintiff’s

      consumer credit report, it would have reviewed the documentation provided to it

      from Defendant KDS and would have removed any reference to Defendant KDS’

      and Defendant COF’s January 8, 2018, inquiries contained in Plaintiff’s consumer



                                            7

        Case 2:18-cv-01746-PP Filed 11/02/18 Page 7 of 11 Document 1
      credit report, given that such inquiries were conducted without a permissible

      purpose, in violation of 15 U.S.C. § 1681b(f).

49.   Instead, Defendant prepared Plaintiff’s consumer credit report without following

      reasonable procedures to ensure maximum possible accuracy, in violation of 15

      U.S.C. § 1681e.

50.   As a result of Defendants’ conduct, both acts and omissions, Plaintiff has

      experienced reduction of her credit score and profile, mental anguish and emotional

      distress including, but not limited to, anger, frustration, stress, and anxiety.

                                      TRIAL BY JURY

51.   Plaintiff is entitled to, and hereby demands, a trial by jury. U.S. Const. amend. VII;

      Fed. R. Civ. P. 38.

                                    CAUSES OF ACTION

                              COUNT I.
            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT

                                    Against All Defendants

52.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.

53.   On January 8, 2018, Defendant TU furnished Plaintiff’s consumer credit report to

      Defendant KDS and Defendant COF, without a permissible purpose for doing so, in

      violation of 15 U.S.C. § 1681b.




                                              8

         Case 2:18-cv-01746-PP Filed 11/02/18 Page 8 of 11 Document 1
54.   Defendant KDS’ and Defendant COF’s violations were willful, rendering them liable

      for damages in an amount to be determined by the Court, pursuant to 15 U.S.C. §

      1681n.

55.   Alternatively, Defendant KDS’ and Defendant COF’s violations were negligent,

      rendering them liable for damages, pursuant to 15 U.S.C. § 1681o.

56.   On January 8, 2018, Defendant KDS and Defendant COF obtained and used Plaintiff’s

      consumer credit report, without a permissible purpose for doing so, in violation of 15

      U.S.C. § 1681b(f).

57.   Thereafter, upon information and belief, Defendant KDS contacted the various

      credit reporting agencies, including Defendant TU, and, given the circumstances,

      instructed that they remove any reference to Defendant KDS’ and Defendant COF’s

      January 8, 2018, inquiries contained in Plaintiff’s consumer credit reports.

58.   Notwithstanding, on or about September 26, 2018, Plaintiff received a copy of her

      consumer credit report from Defendant TU which contained a reference to Defendant

      KDS’ and Defendant COF’s January 8, 2018, inquiries.

59.   Had Defendant TU followed reasonable procedures when preparing Plaintiff’s

      consumer credit report, it would have reviewed the documentation provided to it

      from Defendant KDS and would have removed any reference to Defendant KDS’

      and Defendant COF’s January 8, 2018, inquiries contained in Plaintiff’s consumer

      credit report, given that such inquiries were conducted without a permissible

      purpose, in violation of 15 U.S.C. § 1681b(f).



                                            9

        Case 2:18-cv-01746-PP Filed 11/02/18 Page 9 of 11 Document 1
60.   Instead, Defendant prepared Plaintiff’s consumer credit report without following

      reasonable procedures to ensure maximum possible accuracy, in violation of 15

      U.S.C. § 1681e.

61.   Defendant TU’s violations were willful, rendering it liable for damages in an amount

      to be determined by the Court, pursuant to 15 U.S.C. § 1681n.

62.   Alternatively, Defendant TU’s violations were negligent, rendering it liable for

      damages, pursuant to 15 U.S.C. § 1681o.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Defendants for:

       actual, statutory, and punitive damages, and costs and attorney’s fees for
        Defendants’ violations of the FCRA, pursuant to 15 U.S.C. §§ 1681n and 1681o.;
        and
       such other and further relief as the Court may deem just and proper.

Dated this 2nd day of November 2018.

                                        Respectfully submitted,

                                        By: s/Thomas J. Lyons Jr.
                                        Thomas J. Lyons, Jr., Esq.
                                        Attorney I.D. #249646
                                        CONSUMER JUSTICE CENTER, P.A.
                                        367 Commerce Court
                                        Vadnais Heights, MN 55127
                                        Telephone: (651) 770-9707
                                        Facsimile: (651) 704-0907
                                        tommy@consumerjusticecenter.com

                                        ATTORNEY FOR PLAINTIFF




                                           10

        Case 2:18-cv-01746-PP Filed 11/02/18 Page 10 of 11 Document 1
   VERIFICATION OF COMPLAINT AND CERTIFICATION BY PLAINTIFF

STATE OF WISCONSIN                   )
                                     ) ss
COUNTY OF Milwaukee                   )

       I, Elizabeth Stewart, having first been duly sworn and upon oath, depose and say as
follows:

1. I am the Plaintiff in this civil proceeding.
2. I have read the above-entitled civil Complaint prepared by my attorney and I believe that
   all of the facts contained in it are true, to the best of my knowledge, information and belief,
   formed after reasonable inquiry.
3. I believe that this civil Complaint is well grounded in fact and warranted by existing law
   or by a good faith argument for the extension, modification, or reversal of existing law.
4. I believe that this civil Complaint is not interposed for any improper purpose, such as to
   harass any Defendant(s), cause unnecessary delay to any Defendant(s), or create a
   needless increase in the cost of litigation to any Defendant(s), named in the Complaint.
5. I have filed this civil Complaint in good faith and solely for the purposes set forth in it.



                                             s/Elizabeth Stewart
                                                      Elizabeth Stewart

Subscribed and sworn to before me
this 1 day of November 2018.


s/David Zuel
Notary Public




                                               11

         Case 2:18-cv-01746-PP Filed 11/02/18 Page 11 of 11 Document 1
